 



Exhibit 10.3
THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.
Non-Qualified Stock Option Grant Agreement
(Long-Term Incentive Compensation Program under the 2005 Stock Incentive Plan)
NOT TRANSFERABLE EXCEPT BY WILL OR BY THE LAWS GOVERNING THE DESCENT AND
DISTRIBUTION OF ESTATES
Non-Qualified Stock Option granted by United States Steel Corporation, a
Delaware corporation (the “Corporation”), to the optionee identified below (the
“Optionee”).

         
 
  Name of Optionee:   PARTICIPANT NAME
 
       
 
  Name of Employing Company    
 
  on Date Hereof:   (the company recognized by the Corporation as
employing the Optionee on the date hereof)
 
       
 
  Number of Shares Subject to Purchase:   # SHARES
 
       
 
  Exercise Price of Each Share:   GRANT PRICE
 
       
 
  Date of This Option:   GRANT DATE

By my acceptance, I agree that this option (the “Option”) is granted under and
governed by the terms and conditions of the Corporation’s 2005 Stock Incentive
Plan (the “Plan”), the Corporation’s Administrative Regulations for the
Long-Term Incentive Compensation Program (the “Administrative Regulations”), and
the Grant Terms and Conditions contained herein (the “Agreement”) including the
special provisions for my country of residence, if any, attached hereto as
Exhibit A, as well as such amendments to the Plan and/or the Administrative
Regulations as the Compensation & Organization Committee, or its successor
committee (the “Committee”), may adopt from time to time.

                      United States Steel Corporation   Accepted as of the above
date: ACCEPTANCE DATE
 
                   
By
          By   PARTICIPANT ES    
 
 
 
Authorized Officer          
 
Signature of Optionee    

TERMS AND CONDITIONS
     1. Grant: Subject to the terms and conditions of the Plan, the
Administrative Regulations and this Agreement, the Corporation agrees that the
Optionee has the right to purchase the number of shares of Common Stock of the
Corporation set forth in this Option grant for the exercise price stated herein.
     2. Continuous Employment Requirement: The Optionee agrees to continue as an
active employee of the employing company identified above or the Corporation,
its subsidiaries or affiliates (each an “Employing Company”) for three years
from the date of the Option, subject to the Employing Company’s right to
terminate the Optionee’s employment at any time, performing such duties
consistent with his capabilities.
     3. Vesting and Termination of Employment: The Option will become
exercisable in annual installments over a three-year vesting period according to
the following vesting schedule: 1/3 of the Option shares shall vest upon the 1st
anniversary of the date of the Option, provided that the Optionee is employed by
an Employing Company on such anniversary; an additional 1/3 of the Option shares
will vest upon the 2nd anniversary of the date of the Option, provided that the
Optionee is employed by an Employing Company on such anniversary; and an
additional 1/3 of the Option shares will vest on the 3rd anniversary of the date
of the Option, provided that the Optionee is employed by an Employing Company on
such anniversary, with all fractional Option shares, if any, vesting as whole
Option shares upon the latest vesting date. Any portion of the Option that is
exercisable may be exercised in whole or in part from time to time during the
Option period. In the event of the exercise of the Option in whole or in part,
the portion of the Option so exercised shall terminate. The Option period shall
begin on the date of the Option and shall end, except as provided in Section 5
hereof, on the first to occur of: (a) ten years thereafter, (b) three years
after the date upon which the Optionee ceases to be an employee of an Employing
Company by reason of Retirement, death, Disability or Termination with Consent,
or (c) immediately following termination of employment, if termination of
employment is due to Termination without Consent or Termination for Cause.
Unless otherwise determined by the Committee, a prorated number of the Options
scheduled to vest during the current Vesting Year will vest on the vesting date
for the current Vesting Year based upon the number of complete months worked
during the Vesting Year in which the Optionee’s termination of employment occurs
by reason of Retirement, death, Disability or Termination with Consent. The
remaining unvested Option grants are forfeited immediately upon the Optionee’s
termination of employment without consideration or further action required of
the Corporation or Employing Company. Notwithstanding the foregoing, if the
Optionee is a party to an individual Change in Control Agreement (a “CIC
Agreement”) with the Corporation providing for benefits upon a termination for
other than “Cause” or “Disability” or a termination for “Good Reason”, then the
unvested Option shares shall not be forfeited if (i) the Optionee’s employment
is terminated during a Potential Change in Control Period either by the
Employing Company for other than “Cause” or “Disability” or by the Optionee for
“Good Reason”, as such terms are defined in the CIC Agreement and (ii) a 409A
Change in Control, as defined in the CIC Agreement, occurs within twenty-four
months following the commencement of the Potential Change in Control Period. In
such event, all Options shall vest upon the 409A Change in Control and shall
remain exercisable until the end of their term.
          Except as provided in the foregoing sentence, notwithstanding any
terms or conditions of the Plan, the Administrative Regulations or this
Agreement to the contrary, in the event of the Optionee’s termination of
employment, the Optionee’s right to vest in the Option, if any, will terminate
effective as of the date that the Optionee is no longer actively employed by an
Employing Company and will not be extended by any notice period mandated under
local law (e.g., active employment would not include a period of “garden leave”
or similar period pursuant to local law); furthermore, in the event of
termination of the Optionee’s employment (whether or not in breach of local
labor laws), the Optionee’s right to receive shares of Common Stock pursuant to
the Option after such termination, if any, will be measured by the date of
termination of the Optionee’s active employment and will not be extended by any
notice period mandated under local law; the Committee shall have the exclusive
discretion to determine when the Optionee is no longer actively employed for
purposes of the Option.
     4. Payment of Exercise Price: The exercise price shall be paid in cash or
such other form of consideration as permitted in the Plan and the Administrative
Regulations, including through the withholding of shares to be acquired upon
exercise of the Option, subject to the Stock Plan Officer’s establishment of
procedures with respect thereto; provided however that, if the Optionee is
employed by an Employing Company outside the United States, the Optionee may not
pay the exercise price by surrendering shares of Common Stock that he or she
already owns or attesting to the ownership of shares of Common Stock. The
Corporation reserves the right to restrict the methods of payment of the
exercise price if necessary to comply with applicable local law, as determined
by the Corporation in its sole discretion.
     5. Change of Control: Notwithstanding anything to the contrary stated
herein, and in lieu of application of Section 9 of the Plan, (i) all Options
vest immediately upon a Change of Control (as used in this Agreement, “Change of
Control” shall be as defined in Section 4(F)(1) of the Administrative
Regulations), without regard to the Optionee’s continued employment or
termination thereof, and (ii) if the Optionee’s employment is terminated within
three years of a Change of Control, whether voluntarily or involuntarily (except
for Cause), each vested Option will remain exercisable until the end of its
term.
     6. Transferability: During the Optionee’s lifetime, to the extent the
Option is exercisable, the Option may be exercised only by the Optionee or by
the Optionee’s guardian or legal representative. Upon the Optionee’s death, the
Option may be transferred by will or by the laws governing the descent and
distribution of the Optionee’s estate. Otherwise, the Option may not be
transferred, pledged or encumbered and, in the event of an attempt to transfer,
pledge or encumber it, the Committee may cancel it.

Page 1



--------------------------------------------------------------------------------



 



     7. Adjustments: The number of shares subject to the Option and the Option
exercise price per share shall be subject to adjustment as provided in Section 8
of the Plan. The Optionee shall be notified of such adjustment and such
adjustment shall be binding upon the Corporation and the Optionee.
     8. Compliance with Laws: Notwithstanding anything in the Plan, the
Administrative Regulations or this Agreement to the contrary, the obligations of
the Corporation and the rights of the Optionee are subject to all applicable
laws, rules and regulations including, without limitation, the U.S. Securities
Exchange Act of 1934, as amended (the “Exchange Act”), the U.S. Securities Act
of 1933, as amended, the U.S. Internal Revenue Code of 1986, as amended, and any
other applicable laws. No shares of Common Stock will be issued or delivered to
the Optionee under the Plan unless and until there has been compliance with such
applicable laws.
     9. Acceptance of Grant: The Option is not valid unless it is accepted by
the Optionee and notice of such acceptance is received by the Stock Plan
Officer.
     10. Interpretation and Amendments: The Option shall be administered and
exercised in accordance with the Plan and the Administrative Regulations, as the
same may be amended by the Committee from time to time, provided that no
amendment may, without the consent of the Optionee, affect the rights of the
Optionee under this Option in a materially adverse manner. For purposes of the
foregoing sentence, an amendment that affects the tax treatment of the Option
shall not be considered as affecting the Optionee’s rights in a materially
adverse manner. All capitalized terms not otherwise defined herein shall have
the meaning assigned to such terms in the Plan or the Administrative
Regulations. In the event of a conflict between the Plan and the Administrative
Regulations, unless this Agreement specifies otherwise, the Plan shall control.
     11. Nature of the Grant: Neither the grant of the Option nor anything else
contained in this Agreement shall be deemed to limit or restrict the right of
the Employing Company to terminate the Optionee’s employment at any time, for
any reason, with or without cause. Further, by accepting this Option, the
Optionee acknowledges that:

  a)   the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted repeatedly in the past;  
  b)   all decisions with respect to future option grants, if any, will be at
the sole discretion of the Committee;     c)   the Optionee is voluntarily
participating in the Plan;     d)   the Option is an extraordinary item which
does not constitute compensation of any kind for services of any kind rendered
to the Corporation or to the Employing Company, and which is outside the scope
of the Optionee’s employment contract, if any;     e)   the Option is not part
of normal or expected compensation or salary for any purpose, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
end-of-service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments;     f)   in the event that the Employing Company
is not the Corporation, the grant of the Option will not be interpreted to form
an employment contract or relationship with the Corporation; and furthermore,
the grant of the Option will not be interpreted to form an employment contract
with the Employing Company;     g)   the future value of the shares of Common
Stock underlying the Option is unknown and cannot be predicted with certainty;  
  h)   in consideration of the grant of the Option, no claim or entitlement to
compensation or damages arises from termination of the Option or diminution in
value of the Option or forfeiture of the Option resulting from termination of
the Optionee’s employment by the Corporation or the Employing Company (for any
reason whether or not in breach of applicable labor laws) and the Optionee
irrevocably releases the Corporation and the Employing Company from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen then, by accepting this
Option, the Optionee shall be deemed irrevocably to have waived his or her
entitlement to pursue such a claim;     i)   it is the Optionee’s sole
responsibility to investigate and comply with any applicable exchange control
laws in connection with the issuance and delivery of shares of Common Stock
pursuant to the exercise of the Option;     j)   the Corporation and the
Employing Company are not providing any tax, legal or financial advice, nor are
the Corporation or the Employing Company making any recommendations regarding
the Optionee’s participation in the Plan or the Optionee’s purchase or sale of
the shares of Common Stock underlying the Option; and     k)   the Optionee is
hereby advised to consult with his or her own personal tax, legal and financial
advisors regarding his or her participation in the Plan before taking any action
related to the Plan.

     12. Withholding Taxes: Regardless of any action the Corporation or the
Employing Company takes with respect to any or all income tax, social security,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”), the Optionee acknowledges that the ultimate liability for all
Tax-Related Items is and remains his or her responsibility. Furthermore, the
Optionee acknowledges that the Corporation and/or the Employing Company (a) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Option, including the grant, vesting,
or exercise of the Option or the subsequent sale of shares of Common Stock or
receipt of dividends; and (b) do not commit to structure the terms of the grant
of the Option or any aspect of the Optionee’s participation in the Plan to
reduce or eliminate his or her liability for Tax-Related Items.
          Prior to the relevant taxable event, the Optionee shall pay or make
adequate arrangements satisfactory to the Corporation and/or the Employing
Company to satisfy all withholding obligations of the Corporation and/or the
Employing Company. In this regard, the Corporation may notify the Optionee of
the amount of Tax-Related Items, if any, required under U.S. federal and, where
applicable, state and local or non-U.S. law, and in which case, the Optionee
shall, forthwith upon the receipt of such notice, remit the required amount to
the Corporation in cash or in accordance with such regulations as the Committee
may prescribe. Alternatively, the Optionee authorizes the Corporation and/or the
Employing Company, at their discretion, to satisfy the obligations with regard
to all applicable Tax-Related Items by one or a combination of the following
methods: (1) withholding from Optionee’s wages or other cash compensation paid
to Optionee by the Corporation and/or the Employing Company; (2) selling or
arranging for the sale of a sufficient number of shares issued upon exercise of
the Option, on the Optionee’s behalf and at the Optionee’s direction pursuant to
this authorization, through such means as the Corporation may determine in its
sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld; or (3) withholding from the shares of Common Stock
otherwise issuable to the Optionee the number of Shares with a Fair Market
Value, as defined in the Plan, on the date of exercise equal to the amount of
the aggregate minimum amount of Tax-Related Items to be so satisfied. If the
Tax-Related Items are satisfied by reducing the number of shares of Common Stock
issuable upon exercise of the Option, (solely for tax purposes), the Optionee is
deemed to have been issued the full number of Shares subject to the Option,
notwithstanding that a number of the shares is held back solely for the purpose
of paying the Tax-Related Items. Finally, the Optionee shall pay to the
Corporation or the Employing Company any amount of Tax-Related Items that the
Corporation or the Employing Company may be required to withhold as a result of
Optionee’s participation in the Plan or Optionee’s purchase of Shares that
cannot be satisfied by the means previously described. The Optionee understands
that no shares of Common Stock shall be delivered to Optionee, notwithstanding
the exercise thereof, unless and until the Optionee shall have satisfied any
obligation for Tax-Related Items with respect thereto as provided herein.

Page 2



--------------------------------------------------------------------------------



 



     13. Data Privacy: The Optionee hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of his or her
personal data as described in this document by and among, as applicable, any
Employing Company and the Corporation for the exclusive purpose of implementing,
administering and managing the Optionee’s participation in the Plan.
          The Optionee understands that the Employing Company and the
Corporation hold certain personal information about the Optionee, including, but
not limited to, Optionee’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares or directorships held in the Corporation,
details of all options or any other entitlement to shares awarded, canceled,
vested, unvested or outstanding in Optionee’s favor, as the Employing Company
and/or the Corporation deems necessary for the purpose of implementing,
administering and managing the Plan (“Data”). The Optionee acknowledges and
understands that Data may be transferred to any broker as designated by the
Corporation and any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the Optionee’s country or elsewhere (and outside the European Economic Area),
and that the recipient’s country may have different data privacy laws and
protections than the Optionee’s country. The Optionee understands that he or she
may request a list with the names and addresses of any potential recipients of
the Data by contacting the Optionee’s local human resources representative. The
Optionee authorizes the recipients to receive, possess, use, retain and transfer
the Data, in electronic or other form, for the purposes of implementing,
administering and managing the Optionee’s participation in the Plan, including
any requisite transfer of such Data as may be required to a broker or other
third party with whom the Optionee may elect to deposit any shares of Common
Stock acquired upon exercise of the Option. The Optionee understands that Data
will be held only as long as is necessary to implement, administer and manage
the Optionee’s participation in the Plan. The Optionee understands that he or
she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. The Optionee
understands, however, that refusing or withdrawing his or her consent may affect
his or her ability to realize benefits from the Option or otherwise participate
in the Plan. For more information on the consequences of his or her refusal to
consent or withdrawal of consent, the Optionee understands that he or she may
contact his or her local human resources representative.
     14. Electronic Delivery: The Corporation may, in its sole discretion,
decide to deliver any documents related to the Option awarded under the Plan, or
shares of Common Stock issued under the Plan, or participation in the Plan or
future options that may be awarded under the Plan by electronic means or request
the Optionee’s consent to participate in the Plan by electronic means. The
Optionee hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Corporation or another third party designated
by the Corporation.
     14. Severability: In the event that any provision in this Agreement is held
invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.
     15. Language: If the Optionee has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control.
     16. Severability: In the event that any provision in this Agreement is held
invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.
     17. Governing Law: This Agreement shall be construed and enforced in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
the conflicts of laws thereof.
     18. Section 409A. Notwithstanding any other provision of the Plan, the
Administrative Regulations or this Agreement, the Plan, the Administrative
Regulations and this Agreement shall be interpreted in accordance with, and
incorporate the terms and conditions required by, Section 409A of the U.S.
Internal Revenue Code of 1986, as amended (together with any Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the date hereof, “Section 409A”). The Corporation reserves the
right, to the extent the Corporation deems necessary or advisable in its sole
discretion, to unilaterally amend or modify the Plan, the Administrative
Regulations or this Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, as the Committee determines are necessary or appropriate to ensure that
this Option qualifies for exemption from, or complies with the requirements of,
Section 409A; provided, however, that the Corporation makes no representation
that the Option will be exempt from, or will comply with, Section 409A, and
makes no undertakings to preclude Section 409A of the Code from applying to the
Option or to ensure that it complies with Section 409A.
     19. Headings: Headings of paragraphs and sections used in this Agreement
are for convenience only and are not part of this Agreement, and must not be
used in construing it.

Page 3



--------------------------------------------------------------------------------



 



EXHIBIT A
Additional Terms and Conditions of the
United States Steel Corporation 2005 Stock Incentive Plan
Non-Qualified Stock Option Grant Agreement
TERMS AND CONDITIONS
This Exhibit A includes additional terms and conditions that govern the Option
granted to the Optionee under the Plan if he or she resides in one of the
countries listed below. Certain capitalized terms used but not defined in this
Exhibit A have the meanings set forth in the Plan, the Administrative
Regulations and/or the Agreement.
NOTIFICATIONS
This Exhibit A also includes information regarding exchange controls and certain
other issues of which the Optionee should be aware with respect to participation
in the Plan. The information is based on the laws in effect in the applicable
countries as of March 2008. Such laws are often complex and change frequently.
As a result, the Corporation strongly recommends that the Optionee not rely on
the information in this Exhibit A as the only source of information relating to
the consequences of his or her participation in the Plan because the information
may be out of date at the time that the Optionee exercises in the Option or
sells shares of Common Stock acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Optionee’s particular situation, and the Corporation is not in a
position to assure the Optionee of a particular result. Accordingly, the
Optionee is advised to seek appropriate professional advice as to how the
relevant laws in his or her country may apply to the Optionee’s situation.
Finally, if the Optionee is a citizen or resident of a country other than the
one in which he or she is currently working, the information contained herein
may not be applicable.
CANADA
Securities Law Commitment on Sale of Shares. As a condition of the grant of the
Option and the issuance of shares of Common Stock upon exercise of the Option,
the Optionee undertakes to only sell, trade or otherwise dispose of any shares
of Common Stock issued to the Optionee under the Plan in accordance with
applicable Canadian securities laws. Under current laws, this means that the
Optionee will need to sell any shares of Common Stock issued under the Plan
using the services of a broker or dealer that is registered under Canadian
provincial or territorial securities legislation. The Optionee will not be
permitted to sell, trade or otherwise dispose of his or her shares through the
Company’s designated U.S. plan broker, Fidelity Investments, unless such sale,
trade or disposal can be executed in accordance with applicable securities laws.
This restriction applies equally to all shares of Common Stock or other
securities issued to the Optionee under the terms of the Plan. As legal
requirements may be subject to change, Optionees are encouraged to seek specific
advice about their individual situation before taking any action with respect to
securities issued to them under the Plan.
By accepting this Option, the Optionee expressly agrees that he or she will
consult with a personal legal advisor to address any questions that may arise
regarding compliance with this requirement. The Optionee understands and agrees
that he or she will be liable for any failure to comply with the foregoing
provision.
Payment of Exercise Price. Due to current Canadian securities law requirements,
notwithstanding any other provision in the Plan, the Administrative Regulations
or the Agreement, permissible methods of payment of the exercise price include:
(i) cash, (ii) check and/or (iii) the Company’s withholding of shares of Common
Stock to be acquired upon exercise of the Option, subject to the Stock Plan
Officer’s establishment of procedures with respect thereto. Prior to exercising
the Option, the Optionee should contact his or her local human resources
administrator to confirm the methods of exercise available to the Optionee under
local law.
SERBIA
NOTIFICATIONS
Exchange Control Information. Pursuant to the Law on Foreign Exchange
Transactions (effective July 27, 2006), Serbian residents may freely acquire
shares of Common Stock under the Plan, however, the National Bank of Serbia
requires reporting of the acquisition of such shares, the value of the shares at
exercise and, on a quarterly basis, any changes in the value of the underlying
shares. The Optionee is advised to consult with a personal legal advisor to
determine his or her reporting obligations upon the acquisition of shares of
Common Stock under the Plan. The Corporation reserves the right to require the
Optionee to report details of the sale of his or her Shares to the Corporation
or to follow such other procedures as may be established by the Corporation to
comply with applicable exchange control regulations.
SLOVAK REPUBLIC
NOTIFICATIONS
Exchange Control Information. The Optionee is required to notify the National
Bank of Slovakia with respect to the establishment of accounts abroad within
15 days after the end of the calendar year (effective from January 1, 2007). The
notification forms may be found at the Slovak National Bank website as follows:
www.nbs.sk. The Optionee should consult with a personal legal advisor to
determine which forms the Optionee will be required to submit and when they will
be due.

A-1